In the interest of N.L.H.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-253-CV





IN THE MATTER OF N.L.H.





------------



FROM THE 323
RD
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

N.L.H. is attempting to appeal from the trial court’s oral ruling granting the State’s motion to transfer appellant’s determinate sentence probation to an appropriate district court on her eighteenth birthday.  
See
 
Tex. Fam. Code Ann.
 § 54.051(d) (Vernon Supp. 2004).  Appellant’s notice of appeal is premature because the trial court has not signed an order granting the transfer.  
See
 
Tex. R. App. P.
 26.1(a).  A trial court’s oral pronouncement is not an acceptable substitute for a written order.  
Emerald Oaks Hotel/Conf. Ctr., Inc. v. Zardenetta,
 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); 
McCormack v. Guillot,
 597 S.W.2d 345, 346 (Tex. 1980) (orig. proceeding).  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  
See
 
Tex. R. App. P.
 
25.1(b), 27.1(a).

On January 5, 2004, we notified appellant that her appeal was subject to dismissal for want of jurisdiction unless she furnished the court a copy of the signed transfer order by January 15, 2004.  No signed order has been tendered or filed.  Accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: February 12, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.